PER CURIAM.
As the state agrees, the six month concurrent sentence imposed upon the defendant’s violation of his probation for misdemeanor D.U.I. is vacated because the violation proceedings were begun more than the one year misdemeanor term limit after the probation was imposed. See State v. Boyd, 717 So.2d 524 (Fla.1998), review dismissed, 719 So.2d 286 (Fla.1998); Francois v. State, 695 So.2d 695 (Fla.1997); State v. Hall, 641 So.2d 403 (Fla.1994); Amaya v. State, 653 So.2d 1112 (Fla. 3d DCA 1995). There is no error, however, in the revocation of Perez’s probation for the third degree felony of habitual driving with a suspended license or the twenty-two month sentence imposed for that offense. That order and sentence are therefore affirmed.
Affirmed in part, vacated in part.